Citation Nr: 0936053	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-36 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for major depression, 
with a sleep disorder, as due to an undiagnosed illness.

2. Entitlement to service connection for fatigue as due to an 
undiagnosed illness.

3. Entitlement to service connection for a bilateral knee 
disorder, including pain, as due to an undiagnosed illness.

4. Entitlement to service connection for a bilateral hand 
disorder, including pain, as due to an undiagnosed illness.

5. Entitlement to service connection for a bilateral foot 
disorder, including pain, as due to an undiagnosed illness.

6. Entitlement to service connection for joint and muscle 
pain as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to August 
1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In February 2008, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge. A 
transcript of that hearing is associated with the claims 
file. 

In a July 2008 decision, the Board denied the Veteran's claim 
for service connection for a skin disorder with rash and 
cysts.  At that time, the Board remanded his claims for 
service connection for a bowel disorder, including irritable 
bowel syndrome and Crohn's disease; major depression; 
fatigue; bilateral hand, foot, and knee disorders, including 
pain; and joint and muscle pain, as due to an undiagnosed 
illness, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  

In a July 2009 rating action, the RO granted service 
connection for Crohn's disease/irritable bowel syndrome.  The 
RO's action represents a full grant of the benefits sought as 
to this matter.

In the Introduction to the Board's July 2008 decision, it was 
noted that, in March 2008, the Veteran submitted a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and the Board referred this new claim to the 
RO for appropriate action.  However, there is no indication 
that the RO has yet considered or adjudicated the claim of 
entitlement to service connection for PTSD.  Hence, that 
matter is again referred to the RO for appropriate and 
immediate development and adjudication.

The claims of entitlement to service for major depression, 
with a sleep disorder, and fatigue, as due to an undiagnosed 
illness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the Veteran's post-service complaints of 
bilateral knee pain have been attributed to known clinical 
diagnoses of bilateral chondromalacia patella and chronic 
synovitis of the knees, and the objective medical evidence of 
record demonstrates that such disorders are not related to 
any period of active military service, and are not otherwise 
due to an undiagnosed illness.

2.  The competent and probative medical evidence of record 
demonstrates that the Veteran's post-service complaints of 
bilateral hand pain have been attributed to known clinical 
diagnoses of chronic synovitis and arthralgias, and the 
objective medical evidence of record demonstrates that such 
disorders are not related to any period of active military 
service, and are not otherwise due to an undiagnosed illness.

3.  The competent and probative medical evidence of record 
demonstrates that the Veteran's post-service complaints of 
bilateral foot pain have been attributed to known clinical 
diagnoses of chronic synovitis and arthralgias, and the 
objective medical evidence of record demonstrates that such 
disorders are not related to any period of active military 
service, and are not otherwise due to an undiagnosed illness.

4.  The objective and probative medical evidence of record 
demonstrates that the Veteran's post-service complaints of 
joint and muscle pain have been attributed to known clinical 
diagnoses of bilateral chondromalacia patella, chronic 
synovitis, and arthralgias, and the objective medical 
evidence of record demonstrates that such disorders are not 
related to any period of active military service, and are not 
otherwise due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A chronic bilateral knee disorder, including pain, was 
not incurred in or aggravated by active military service, nor 
may it be presumed to be due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  A chronic bilateral hand disorder, including pain, was 
not incurred in or aggravated by active military service, nor 
may it be presumed to be due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.317.

3.  A chronic bilateral foot disorder, including pain, was 
not incurred in or aggravated by active military service, nor 
may it be presumed to be due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.317.

4.  Chronic joint and muscle pains were not incurred in or 
aggravated by active military service, nor may they be 
presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1131, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.303, 
3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in October 2003, January 2005, January 
2006, and in August and October 2008 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in March 2006.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim and, as warranted by law, affording VA examination.  

The Board notes that the Veteran was scheduled for VA 
examinations in September 2008 and June 2009 in conjunction 
with his claims, but did not appear for the examinations.  He 
has provided no rationale showing good cause explaining why 
he failed to report for the examinations.  This matter will 
be discussed further below.

With respect to VA's duty to assist, the Board finds that all 
available evidence and records identified by the appellant as 
plausibly relevant to his pending claim have been collected 
for review.  The RO made several searches for records 
concerning the Veteran's period of service.  The RO attempted 
to obtain records from the National Personnel Records Center, 
but there is no indication that any records were available, 
other than an enlistment examination report, according to the 
RO's July 2006 memorandum of a Formal Finding on the 
Unavailability of Service Records.  Further attempts to 
obtain those records would be futile.  In such cases, the 
Board recognizes that there is a heightened obligation to 
assist the Veteran in the development of his claim, a 
heightened obligation to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases.  Russo v. Brown, 9 Vet. App. 46 (1996).

II.	Factual Background and Legal Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for six months 
or more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month 
period.  38 C.F.R. § 3.317(a)(3).  The six- month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theatre 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The Veteran's military records do show that he was 
a Persian Gulf War Era veteran and that he served in the 
Persian Gulf.  Specifically, he was in the Southwest Asia 
theatre of operations from January to May 1991.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1351 at 1353.

As noted above, given that the Veteran's service treatment 
records are not available, and attempts to reconstruct them 
or obtain them from multiple sources have proved futile, 
judicial case law increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant; however, it does not lower 
the legal standard for proving a claim for service 
connection.  See Russo.  It is indeed unfortunate that the 
Veteran's service treatment records may be unavailable.  
However, a grant of service connection for requires an 
etiological link between the claimed in-service injury and 
the currently claimed disability.

A. Bilateral Knee Disorder, Including Pain, as Due to an 
Undiagnosed Illness.

Private and VA treatment records reflect the Veteran's 
complaints of knee pain.

While the service treatment records are not available, this 
factor is of minimal significance as the Veteran makes no 
assertion that he manifested any knee symptomatology during 
his active service.  He testified that he never had any 
symptoms of knee pain prior to his service in the Persian 
Gulf, and the record shows that his complaints of knee pain 
symptomatology manifested a number of years after his active 
service.

The October 1996 Persian Gulf Registry examination report 
notes the Veteran's complaints of intermittent knee pain 
without swelling or erythema.  Objectively, examination of 
the Veteran's knees revealed bilateral patellar crepitance 
with normal gait.  The diagnosis was chondromalacia of the 
patella and arthralgias.

A January 2005 VA examination report reflects prior VA 
diagnoses of chondromalacia patella and arthalgia, apparently 
a reference to the 1996 Persian Gulf Registry examination.  
It was noted that laboratory test results were negative for a 
rheumatoid factor, there was no erythrocyte sedimentation 
rate abnormality, and the antinuclear antibody test was 
normal.  X-rays of the Veteran's knees taken at the time were 
normal.  Final diagnoses included bilateral chondromalacia 
patella of the knees and synovitis of the hands, feet, and 
knees, and Gulf War undiagnosed illness. 

During his February 2008 Board hearing, the Veteran reported 
that he had joint pain, including in his knees (see hearing 
transcript at page 15).  He said a doctor had not diagnosed 
him with arthritis, fibromyalgia, or another disease for his 
joint pain (Id. at 34).

An April 2008 signed statement from John P. Takacs, D.O., 
reflects an elevated Westergren sedimentation rate.  The 
osteopath appears to opine that there was at least a 50-50 
chance the result was evidence of Gulf War syndrome as to the 
Veteran's episodic joint pain, although the nature of Dr. 
Takacs' comment is not entirely clear.  He said that "it can 
be assumed that Gulf War Syndrome may be above 50% as a 
significant factor in [the Veteran's] symptoms."

In a December 2008 response to the RO's request to clarify 
his earlier statement, Dr. Takacs said that the Veteran 
"does present with generalized joint pain and arthralgias, 
emotional distress and a constellation of symtoms which he 
attributes to 'Gulf War Syndrome'".  But, Dr. Takacs 
acknowledged that he did "not have the expertise to 
incontrovertibly state that it is medically probable that 
[the Veteran] was afflicted with Gulf War Syndrome" and 
hoped that VA medical experts would evaluate the Veteran's 
condition.  It appeared to Dr. Takacs that the Veteran's 
overall "exposure" to physical, environmental, emotional 
and mental stressors during his stint in the military and 
exposures in the Middle East during wartime was a 'medically 
significant' contributor to his current condition.

As noted, the Veteran was scheduled for a VA rheumatology 
examination in September 2008 but failed to report and did 
not request that the examination be rescheduled.  Regulations 
provide that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
the claimant, without good cause, fails to report for such 
examination, and the examination was scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based upon the evidence of record.  However, when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See, e.g., 38 C.F.R. § 3.655 (2008).  Thus, 
the Board must rely upon the evidence in the claims file to 
reach its decision.

The Board notes that the Veteran's claimed bilateral knee 
disorder has been diagnosed as chondromalacia patella and 
chronic synovitis.  Accordingly, there is no basis for his 
claim that a disorder manifested by bilateral knee pain is 
due to an undiagnosed illness occasioned by service in the 
Persian Gulf.  In this regard, the October 1996 and January 
2005 VA examiners identified the Veteran's claimed knee 
disorder as attributed to chondromalacia patella and 
synovitis.  Thus, the relevant medical evidence does not show 
that the Veteran currently has an undiagnosed illness that 
can be related to service under the provisions of 38 C.F.R. § 
3.317.  As the Veteran's claimed disorder has been diagnosed, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
cannot be used to establish service connection.  See 38 
C.F.R. § 3.317(a)(1)(ii).
 
Although Dr. Takacs commented on the Veteran's complaints of 
joint pain, the osteopath deferred to VA medical experts to 
render a conclusive opinion as to the etiology of the claimed 
joint pain disorder.  However, as noted above, the Veteran 
failed to report for the scheduled September 2008 VA 
rheumatology examination.

In cases such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that, while 
service treatment records are unavailable, the Veteran 
testified that he did not experience knee pain in service.  
The evidence of record shows that the first objective medical 
findings of knee pain were not presented until October 1996, 
as reported by the VA examiner.  Of controlling significance 
is the fact that there is no competent medical evidence 
linking the Veteran's diagnosed bilateral chondromalacia 
patella and synovitis of the knees to a period of active 
military service.

After considering all of the evidence of record, the Board 
finds the preponderance of the probative evidence shows that 
the Veteran's complaints of knee pain to have first 
manifested a number of years after his active service. 

The objective medical evidence, or lack thereof, is more 
probative than the Veteran's assertions of knee symptoms 
since service.  As such, service connection for a bilateral 
chondromalacia patella and chronic synovitis of the knees 
(claimed as a bilateral knee disorder, including pain) is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no reasonable doubt to be resolved.

B. Bilateral Hand and Foot Disorders, Including Pain, as Due 
to an Undiagnosed Illness.

Private and VA treatment records reflect complaints of 
bilateral hand and foot pain.

While the service treatment records are not available this 
factor is of minimal significance as the Veteran makes no 
assertion that he manifested any hand or foot symptomatology 
during his active service.  He testified that he never had 
any hand or foot pain symptoms prior to his service in the 
Persian Gulf, and the record shows that his complaints of 
hand and foot pain symptomatology manifested a number of 
years after his active service.

The October 1996 Persian Gulf Registry examination report 
reflects the Veteran's complaints of intermittent pain in his 
hands and feet.  Objectively, examination of the joints 
revealed normal hands, wrists, elbows, shoulders, and ankles.  
Arthralgias were diagnosed.

The January 2005 VA examination report reflects a prior VA 
diagnosis of arthralgias, apparently a reference to the 1996 
Persian Gulf Registry examination.  It was noted that 
laboratory test results were negative.  X-rays of the 
Veteran's hands and feet taken at the time were reported as 
unremarkable/normal.  Final diagnoses included synovitis of 
the hands, feet, and knees, and Gulf War undiagnosed illness.  
As to the hands and feet, the examiner commented that chronic 
synovitis was not connected to a Persian Gulf War syndrome 
disease process.

An August 2005 VA outpatient record indicates that the 
Veteran complained of pain on the knuckles of both hands and 
the examiner wrote a prescription for "arthritis on his 
hands".

During his February 2008 Board hearing, the Veteran reported 
experiencing bilateral knuckle pain (see hearing transcript 
at page 15).  He said that a doctor had not diagnosed him 
with arthritis, fibromyalgia, or another known diagnosis for 
his joint pain (Id. at 34).

Dr. Tackacs' April and December 2008 written statements, 
described above, are duly noted.

The Veteran was scheduled for a VA rheumatology examination 
in September 2008 but failed to report and did not request 
that the examination be rescheduled.  See 38 C.F.R. § 3.655.

The Board notes that the Veteran's claimed disorder has been 
diagnosed as chronic synovitis and arthralgias.  Accordingly, 
there is no basis for his claim that a disorder manifested by 
bilateral hand and foot pain is due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In this regard, 
an October 1996 VA examination noted complaints of foot pain, 
and the January 2005 VA examiner identified the Veteran's 
claimed hand and foot disorders as synovitis.  Thus, the 
relevant medical evidence does not show that the Veteran 
currently has an undiagnosed illness that can be related to 
service under the provisions of 38 C.F.R. § 3.317.  As the 
Veteran's claimed disorder has been diagnosed, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

Although Dr. Takacs commented on the Veteran's complaints of 
joint pain, the osteopath deferred to VA medical experts to 
render a conclusive opinion as to the etiology of the claimed 
joint and muscle pain disorder.  However, as noted above, the 
Veteran failed to report for VA rheumatology examination 
scheduled in September 2008. 

In cases such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
Veteran testified that his hand and foot pain began after 
service.  The evidence of record shows that the first 
objective medical findings of hand pain were not until 
October 1996, as noted by the VA examiner.  However, there 
has been no competent medical evidence linking the Veteran's 
diagnosed chronic synovitis to a period of active military 
service.

Further, the VA examiner at the January 2005 examination 
opined that, as to the Veteran's hands and feet, chronic 
synovitis was not connected to a Persian Gulf War syndrome 
disease process.  Although the August 2005 VA outpatient 
record indicates that an examiner issued a prescription for 
arthritis of the hands, there is no clinical evidence 
relating arthritis to active duty and x-rays of the Veteran's 
hands and feet taken in January 2005 were 
unremarkable/normal.

The objective medical evidence, or lack thereof, is more 
probative than the Veteran's assertions of hand symptoms 
since service.  As such, service connection for chronic 
synovitis (claimed as bilateral hand and foot disorders, 
including pain) is not warranted.  The preponderance of the 
evidence is against the claim and there is no reasonable 
doubt to be resolved.

C. Joint and Muscle Pain, as Due to an Undiagnosed Illness.

Private and VA treatment records reflect the Veteran's 
complaints of joint pain.

While the service treatment records are not available this 
factor is of minimal significance as the Veteran makes no 
assertion that he manifested any joint or muscle 
symptomatology during his active service.  He testified that 
he never had any symptoms of joint pain prior to his service 
in the Persian Gulf, and the record shows that his complaints 
of joint pain symptomatology manifested a number of years 
after his active service.

The October 1996 Persian Gulf Registry examination report 
reflects the Veteran's complaints of intermittent sore 
joints, namely, his hands, wrists, knees, and ankles, without 
swelling or erythema.  Objectively, examination of the 
Veteran's hands, wrists, elbows, shoulders, hips, ankles and 
knees was essentially normal.  Bilateral patella crepitance 
was noted and the diagnosis was arthralgias.

Private medical records from the Vancouver clinic, dated from 
January 2001 to May 2003, indicate that, in October 2002, the 
Veteran reported very mild right shoulder pain but there was 
normal range of shoulder motion on examination.  In May 2003, 
the Veteran complained of right chest wall pain that the 
examiner believed was simply a muscle strain.

The January 2005 VA examination report reflects the prior VA 
diagnosis of arthralgias and negative laboratory test 
results.  Final diagnoses included bilateral chondromalacia 
patella and synovitis of the hands, feet, and knees, and Gulf 
War undiagnosed illness. 

At his February 2008 Board hearing, the Veteran said that a 
doctor had not diagnosed him with arthritis, fibromyalgia, or 
a known diagnosis for his joint pain.

The April and December 2008 signed statements from Dr. Takacs 
are duly noted.
 
The Veteran was scheduled for a VA rheumatology examination 
in September 2008 but failed to report and did not request 
that the examination be rescheduled.  See 38 C.F.R. § 3.655.

The Board notes that the Veteran's claimed disorder has been 
diagnosed as bilateral chondromalacia patella, chronic 
synovitis, and arthralgias, and, accordingly, there is no 
basis for his claim that a disorder manifested by joint and 
muscle pain is due to an undiagnosed illness occasioned by 
service in the Persian Gulf.  In this regard, the October 
1996 noted the complaints of joint pain, diagnosed 
arthralgias and bilateral chondromalacia, and the January 
2005 VA examiner identified the Veteran's claimed hand, foot, 
and knee foot disorders to be due to chondromalacia, chronic 
synovitis, and arthralgias.  Thus, the relevant medical 
evidence does not show that the Veteran currently has an 
undiagnosed illness that can be related to service under the 
provisions of 38 C.F.R. § 3.317.  As the Veteran's claimed 
disorder has been diagnosed, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

Although Dr. Takacs commented on the Veteran's complaints of 
joint pain, the osteopath deferred to VA medical experts to 
render a conclusive opinion as to the etiology of the claimed 
joint and muscle pain disorder.  However, as noted above, the 
Veteran failed to report for VA rheumatology examination 
scheduled in September 2008. 

In cases such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
Veteran testified that his joint pain began after service.  
The evidence of record shows that the first objective medical 
findings of joint pain were not until October 1996, as noted 
by the VA examiner.  However, there has been no competent 
medical evidence linking bilateral chondromalacia, chronic 
synovitis, and/or arthralgias to a period of active military 
service.

Moreover, results of x-rays of the Veteran's hands, feet, and 
knees taken in 2005 were normal.  Degmetich.

The objective medical evidence, or lack thereof, is more 
probative than the Veteran's assertions of joint and muscle 
pain symptoms since service.  As such, service connection for 
joint and muscle pain as due to an undiagnosed illness is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no reasonable doubt to be resolved.

Thus, the preponderance of the evidence is against the claim.  
38 C.F.R. §§ 3.303, 3.317.  Accordingly, the claim is denied.



E. All Claims

As to the Veteran's belief, stated in his written and oral 
statements, that he currently has disorders manifested by 
bilateral knee, hand, and foot disorders, and by joint and 
muscle pain, the Board notes that he is competent to report 
factual matters of which he had first-hand knowledge, e.g., 
symptoms he experienced in-service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions.  Thus, his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. at 495; see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  There is no evidence showing, and the Veteran 
does not assert, that he has had sufficient medical training 
to provide competent medical evidence as to the etiology of 
his claimed bilateral knee, hand, or foot disorders, or joint 
and muscle pain.

The objective medical evidence, or lack thereof, is more 
probative than the Veteran's assertions of bilateral knee, 
hand, or foot disorders; or joint and muscle pain symptoms 
since service.  As such, service connection for bilateral 
knee, hand, or foot disorders, including pain; and for joint 
and muscle pain, as due to an undiagnosed illness is not 
warranted.  The preponderance of the evidence is against the 
claims and there is no reasonable doubt to be resolved.

The Board has considered the doctrine of the benefit of the 
doubt but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral knee 
disorder, including pain, as due to an undiagnosed illness is 
denied.

Entitlement to service connection for a bilateral hand 
disorder, including pain, as due to an undiagnosed illness is 
denied.

Entitlement to service connection for a bilateral foot 
disorder, including pain, as due to an undiagnosed illness is 
denied.

Entitlement to service connection for joint and muscle pain 
as due to an undiagnosed illness is denied.


REMAND

The Veteran seeks service connection for major depression, 
with a sleep disorder, and fatigue, as due to an undiagnosed 
illness. 

A January 2005 VA psychological examination report includes a 
diagnosis of major depressive disorder secondary to chronic 
diarrhea.  

A January 2005 VA Gulf War examination report includes the 
Veteran's complaints of problems with depression, and noted 
his difficulty falling asleep, with some unrestful sleep and 
some fatigue.  The examiner noted that these were "probably 
secondary to the depression".  The pertinent diagnosis was 
that the Veteran had some depression and some sleep 
disturbance and fatigue, most probably related to the 
depression.

During his February 2008 Board hearing, the Veteran said that 
his Crohn's disease added to his depression because he was 
unable to live the life he wanted to live (see hearing 
transcript at page 24).  The representative indicated that 
the Veteran had "depression that's also manifested by 
fatigue and sleep disturbances" (see hearing transcript at 
page 12).  The Veteran indicated that the fatigue was 
manifested after service and worsened in recent years.  He 
said he was alcohol dependent and used the alcohol to put 
himself to sleep.  The Veteran indicated that he received 
regular treatment from a private psychologist/job coach whom 
he identified as Ron Ennis, Ph. D., 317 Southwest Alder 
Street, Suite 1120, Portland, Oregon (Id. at 32). 

To establish entitlement to service connection for a 
disability on a secondary basis, there must be evidence 
sufficent to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service- connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1997).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id; 38 C.F.R. § 3.310(b) (2008).

The Board finds that the Veteran should be afforded another 
opportunity to undergo VA examination by a medical specialist 
to determine whether he has major depression and a sleep 
disorder or fatigue due to service, or a major depressive 
disorder that is caused or aggravated by irritable bowel 
syndrome.  Allen.  Given that the January 2005 VA examiner 
associated the Veteran's complaints of fatigue with his 
depression, the Board will defer consideration of his claim 
for service connection for fatigue as due to an undiagnosed 
illness.

The Board notes that the Veteran failed to report for a VA 
psychiatric examination scheduled in June 2009.  The Veteran 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all 
treatment records regarding the Veteran 
from Dr. Ron Ennis, 317 Southwest Alder 
Street, Suite 1120, Portland, Oregon.  If 
any records are unavailable, the Veteran 
and his representative should be so 
notified in writing.

2.  Thereafter, the Veteran should be 
scheduled for a VA examination to be 
performed by a psychiatrist who has not 
previously treated or examined the 
Veteran to determine the etiology of any 
major depression, sleep disorder, or 
fatigue.  The claims folder must be 
available to the examiner prior to entry 
of any opinions.  A complete history of 
the claimed disorder should be obtained 
from the Veteran.  All indicated tests 
and studies should be completed and all 
clinical findings reported in detail.  
Based on a through review of the claims 
folder, and the examination findings, the 
examiner should provide an opinion that 
addresses the following.

*	Identify the nature of any current 
psychiatric disorder, including 
major depression.  The examiner 
should also identify any diagnosed 
sleep disorder, and/or fatigue.  If 
a major depressive disorder is 
diagnosed, the psychiatrist is to 
opine whether it is at least as 
likely as not, i.e., is there a 
50/50 chance, that the currently 
diagnosed major depressive disorder 
began in-service.  If not, the 
examiner is to opine, with 
supporting analysis, whether it is 
at least as likely as not that any 
current major depressive disorder 
was caused by or is aggravated by 
the Veteran's service-connected 
Crohn's disease/irritable bowel 
syndrome.  The degree of any major 
depressive disorder, sleep disorder, 
or fatigue, that would not be 
present but for the service-
connected Crohn's disease/irritable 
bowel syndrome must be identified.  
The examiner is further requested to 
opine as to whether it is at least 
as likely as not that any current 
fatigue is caused or aggravated by 
the Veteran's service-connected 
Crohn's disease/irritable bowel 
syndrome or depression .  

*	In rendering an opinion, the 
examiner is to reconcile the opinion 
rendered by the VA examiner in 
January 2005 who diagnosed major 
depressive disorder secondary to 
chronic diarrhea and fatigue related 
to major depression.

*	A complete rationale must be 
provided for each and every opinion 
offered. 

*	NOTE: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.

3.  The Veteran must be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the RO/AMC must 
redjudicate the claims of entitlement to 
service connection for major depressive 
disorder and a sleep disorder, and 
fatigue, as due to an undiagnosed 
illness.  If any benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


